DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-12, 14-17, 19-23 are presented for examination.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered.
Applicant argues (pp 9) that the amendments to the claims overcome the previous claim objections.  In response to the argument, Examiner respectfully agrees.  However, the amendments to Claim 12 introduce a new claim objection for Claim 15 as the term “program” was removed.  See Claim objections below.
Applicant argues (pp 9-10) that modulo is well-known in the art, that the independent Claim does not need to recite it.  In response to the argument, Examiner respectfully agrees.  Examiner had previously read the limitation as “the address modulo”.  The Examiner understands it now to read as “a portion of the address modulo”.  Therefore there is no antecedent basis issue, the 112b rejection for this issue has been withdrawn.
Applicant argues (pp 10-11) that the cited references do not teach on the amended independent claims.  In response to the argument, Examiner respectfully agrees.  However, US PGPub 2019/0020490 (Boutros) (previously cited) was discovered to read on most of the amended independent claim limitations.  An updated search was conducted and a new art US PGPub 2018/0375799 (Liu) was discovered to read on the amendment to the limitation regarding “receiving a membership request message to join the multicast group from a particular DCN of 
Please see the updated Office Action in view of US PGPub 2019/0020490 (Boutros), US PGPub 2018/0375799 (Liu), and US PGPub 2006/0268869 (Boers).  Further in view of US Patent 9,071,546 (Cai) for Claims 9-11, 19-20 regarding assigned rank for routers.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “the program further comprising” in line 4.  It should read “the forwarding element for execution further comprising”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12, 14-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0020490 (Boutros) in view of US PGPub 2018/0375799 (Liu) further in view of US PGPub 2006/0268869 (Boers).

Regarding Claim 1:
Boutros teaches A method for identifying a designated router for a multicast group, the method comprising: at a forwarding element executing on a host computer that also executes a set of data compute nodes (DCNs) (Fig 6, Host 625A or 625B) that are sources and destinations of data messages:  ([0046] In data messages 1, MFE 630A sends multicast group (e.g., IGMP) queries to a set of DCNs (VMs 1, 3, and 4) executing on host 625A to  determine if any DCN s on the host machine are interested in, or participating in, any multicast group)
receiving a membership request message (ie. query) about the multicast group from a particular DCN of the set of DCNs (ie. VM1, VM3, or VM4) executing on the host computer, wherein the particular DCN connects to a logical network implemented in a datacenter (Fig 2, System 210), said membership request message comprising an address associated with the multicast group;  ([0047] Data messages 2 represent multicast group (e.g., IGMP) reports from each DCN in response to the query from the WE. In some embodiments, reports are sent from a particular DCN (e.g., VM1, VM3, and VM4) independent of a query when the DCN joins or leaves a multicast group.  [0041]-[0043] addresses for MFEs, logical router association)
identifying a logical router gateway from a set of logical router gateways (Fig 6, GW1, GW2) as the designated router (ie. local multicast router) for the multicast group based at least in part on the address associated with the multicast group ([0041] output list), the logical router ([0050]  Data message 7 depicts a multicast group message sent from service router 204A (the active service router in the depicted embodiment) to indicate that it is the local multicast router that connects the logical network to the external network.  [0004] local multicast router for a logical network in some embodiments is a particular router at the logical network edge that receives and distributes multicast data messages for the logical network and communicates interest in multicast groups to external routers (e.g., using protocol independent multicast (PIM)).  [0041] An output list identifies MFEs to which multicast data messages for each multicast group are replicated. The MFEs in some embodiments are identified by a media access control (MAC) address or an internet protocol (IP) address associated with the MFE or a tunnel endpoint executing on the same host machine as the MFE)
wherein different logical router gateways from the set of logical router gateways (Fig 6, GW1, GW2) are assigned as designated routers ([0004] local multicast router) for different multicast groups with different associated addresses;  ([0038] The output list of a logical switch identifies the DCNs logically connected to the logical switch that should receive multicast data messages belonging to the particular multicast group. In some embodiments, for each logical switch logically connected to DCNs executing on a host machine on which the process is performed, an output list is generated for each multicast group with participating DCNs logically connected to the logical switch)
and forwarding the membership request message to the identified logical router gateway, ([0050] Once the local multicast router  is identified, all MFEs are configured to direct all multicast data messages originating on DCNs executing on the same host machine as the MFE to the local multicast router (e.g., service router 204A).  [0011] a received multicast message is forwarded to MFEs that have reported interest in the multicast group of the received multicast message based on the summarized reports of the other MEs implementing the logical network)
wherein the identified logical router gateway sends a query message to a router in the external networks requesting to receive reports from the multicast group.  ([0053] Data messages 1 and 2 are identical to data messages 1 and 2 in FIG. 6 in which a multicast group query is sent from the MFE to the DCNs executing on the same host machine and a multicast group report(s) is sent from the DCNs back to the MFE)
Boutros teaches that a query message can include a join message ([0047]).  However, Boutros is silent on receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs executing on the host computer, said membership request message comprising an address associated with the multicast group.
Liu teaches, in the same field of endeavor, methods are provided for first host to perform multicast packet handling in a software-defined networking (SDN) environment, Abstract.
Liu also teaches receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs (ie. VM1*, VM2) executing on the host computer (ie. Host-A 110A), said membership request message comprising an address associated with the multicast group;  (Fig 1, Host-A 110A executing DCNs (VM1*, VM2).   Fig 2, "Detect request to join multicast group address from first virtualized computing instance" step 210.   [0044] FIG. 3, at steps 310 and 315, hypervisor-A 114 performs snooping to detect request 410 to join a multicast group address from VM1 131. In the example in FIG. 4, join request 410 identifies (IP-1, IP-M), where IP-1 is a VM IP address associated with VM1 131 and IP-MIs a multicast group address)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Boutros per the teachings of Liu to include receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs executing on the host computer, said membership request message comprising an address associated with the multicast group.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to fine tune the management and load balancing of the multicast groups, see Liu [0046][0047].
Boutros teaches that a query message can include a join message ([0047]).  However, Boutros (as modified by Liu) is silent on wherein the identified router gateway sends a join message to a router requesting to join the multicast group.
Boers teaches, in the same field of endeavor, a method for electing the designated router, where each of several routers connected to a LAN elects the same router as the designated router for a multicast group identified by a multicast address, Abstract.
Boers also teaches wherein the identified router gateway (ie. distribution router (DR)) sends a join message to a router (ie. upstream router) requesting to join the multicast group.  ([0023] Network 20 enables multicast data communication between hosts 24a-24c on LAN 26a and hosts 22d-22g on LAN 26b. [0029] The router selected as DR for the multicast group generates and transmits a PIM Join message to an upstream router while the other routers drop the IGMP membership report they received from the host coupled to LAN 26b)


Regarding Claim 12:
Boutros teaches A non-transitory machine readable medium storing a program forwarding element for execution by at least one processing unit ([0076] The computer-readable media may store a computer program that is executable by at least one processing unit and includes sets of instructions for performing various operations) of a host computer on which a set of data compute nodes (DCNs) (Fig 6, Host 625A or 625B) execute, wherein the DCNs are sources and destinations of data messages, the forwarding element for identifying a designated router for a multicast group ([0046] In data messages 1, MFE 630A sends multicast group (e.g., IGMP) queries to a set of DCNs (VMs 1, 3, and 4) executing on host 625A to  determine if any DCN s on the host machine are interested in, or participating in, any multicast group), the forwarding element comprising sets of instructions for:
receiving a membership request message (ie. query) about the multicast group from a particular DCN of the set of DCNs (ie. VM1, VM3, or VM4) executing on the host computer, wherein the particular DCN connects to a logical network implemented in a datacenter (Fig 2, System 210), said membership request message comprising an address associated with the ([0047] Data messages 2 represent multicast group (e.g., IGMP) reports from each DCN in response to the query from the WE. In some embodiments, reports are sent from a particular DCN (e.g., VM1, VM3, and VM4) independent of a query when the DCN joins or leaves a multicast group.  [0041]-[0043] addresses for MFEs, logical router association)
identifying a logical router gateway from a set of logical router gateways (Fig 6, GW1, GW2) as the designated router (ie. local multicast router) for the multicast group based at least in part on the address associated with the multicast group ([0041] output list), the logical router gateways for handling data messages between the logical network in the datacenter and external networks,  ([0050]  Data message 7 depicts a multicast group message sent from service router 204A (the active service router in the depicted embodiment) to indicate that it is the local multicast router that connects the logical network to the external network.  [0004] local multicast router for a logical network in some embodiments is a particular router at the logical network edge that receives and distributes multicast data messages for the logical network and communicates interest in multicast groups to external routers (e.g., using protocol independent multicast (PIM)).  [0041] An output list identifies MFEs to which multicast data messages for each multicast group are replicated. The MFEs in some embodiments are identified by a media access control (MAC) address or an internet protocol (IP) address associated with the MFE or a tunnel endpoint executing on the same host machine as the MFE)
wherein different logical router gateways from the set of logical router gateways (Fig 6, GW1, GW2) are assigned as designated routers ([0004] local multicast router) for different multicast groups with different associated addresses;  ([0038] The output list of a logical switch identifies the DCNs logically connected to the logical switch that should receive multicast data messages belonging to the particular multicast group. In some embodiments, for each logical switch logically connected to DCNs executing on a host machine on which the process is performed, an output list is generated for each multicast group with participating DCNs logically connected to the logical switch)
and forwarding the membership request message to the identified logical router gateway, ([0050] Once the local multicast router  is identified, all MFEs are configured to direct all multicast data messages originating on DCNs executing on the same host machine as the MFE to the local multicast router (e.g., service router 204A).  [0011] a received multicast message is forwarded to MFEs that have reported interest in the multicast group of the received multicast message based on the summarized reports of the other MEs implementing the logical network)
wherein the identified logical router gateway sends a query message to a router in the external networks requesting to receive reports from the multicast group.  ([0053] Data messages 1 and 2 are identical to data messages 1 and 2 in FIG. 6 in which a multicast group query is sent from the MFE to the DCNs executing on the same host machine and a multicast group report(s) is sent from the DCNs back to the MFE)
wherein the identified logical router gateway sends a query message to a router in the external networks requesting to receive reports from the multicast group.  ([0053] Data messages 1 and 2 are identical to data messages 1 and 2 in FIG. 6 in which a multicast group query is sent from the MFE to the DCNs executing on the same host machine and a multicast group report(s) is sent from the DCNs back to the MFE)
([0047]).  However, Boutros is silent on receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs executing on the host computer, said membership request message comprising an address associated with the multicast group.
Liu teaches receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs (ie. VM1*, VM2) executing on the host computer (ie. Host-A 110A), said membership request message comprising an address associated with the multicast group;  (Fig 1, Host-A 110A executing DCNs (VM1*, VM2).   Fig 2, "Detect request to join multicast group address from first virtualized computing instance" step 210.   [0044] FIG. 3, at steps 310 and 315, hypervisor-A 114 performs snooping to detect request 410 to join a multicast group address from VM1 131. In the example in FIG. 4, join request 410 identifies (IP-1, IP-M), where IP-1 is a VM IP address associated with VM1 131 and IP-MIs a multicast group address)
The motivation to combine Boutros with Liu is the same as for Claim 1.
Boutros teaches that a query message can include a join message ([0047]).  However, Boutros (as modified by Liu) is silent on wherein the identified router gateway sends a join message to a router requesting to join the multicast group.
Boers teaches wherein the identified router gateway (ie. distribution router (DR)) sends a join message to a router (ie. upstream router) requesting to join the multicast group.  ([0023] Network 20 enables multicast data communication between hosts 24a-24c on LAN 26a and hosts 22d-22g on LAN 26b. [0029] The router selected as DR for the multicast group generates and transmits a PIM Join message to an upstream router while the other routers drop the IGMP membership report they received from the host coupled to LAN 26b)


Regarding Claim 3:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 1 as described.
Boutros teaches further comprising, at the forwarding element executing on the host computer: receiving a data message directed to the address associated with the multicast group from the identified logical router gateway;  ([0011] a logical router component (e.g., service router) executing on the host machine acting as an edge node also acts as a multicast router and communicates with at least one external router to report participation in multicast groups (e.g., using protocol independent multicast (PIM) messages), send multicast messages sourced within the logical network to the external router(s), and receive multicast messages from the external routers)
and forwarding the received data message to the particular DCN.  ([0038] The output list of a logical switch identifies the DCNs logically connected to the logical switch that should receive multicast data messages belonging to the particular multicast group. In some embodiments, for each logical switch logically connected to DCNs executing on a host machine on which the process is performed, an output list is generated for each multicast group with participating DCNs logically connected to the logical switch)

Regarding Claim 4:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 3 as described.
([0043] The process then generates (at 520) aggregated distributed multicast logical router configuration information based on the summarized multicast group reports. The aggregated distributed multicast logical router configuration information in some embodiments includes all the multicast groups that DCN s of the logical network participate in as well as identifying interested MFEs for each multicast group)
wherein the data message is forwarded to the particular DCN based on the stored association.  ([0063] The process then logically replicates (at 840) the multicast data message to other logical switches that are logically connected to local DCN s that participate in the multicast group of the multicast data message. In FIG. 10 this process is not shown as it is internal to MFE 1030A. In some embodiments, the logical replication is based on the output list generated from the multicast group reports received from the DCNs executing on the same host machine as the MFE performing the logical processing of the multicast data message)

Regarding Claims 5, 15:
Boutros (as modified by Liu & Boers) teaches the invention of Claims 1, 12 as described.
Boutros teaches wherein the membership request message is a first membership request message, the multicast group is a first multicast group, ([0047] Data messages 2 represent multicast group (e.g., IGMP) reports from each DCN in response to the query from the WE.  Reports are sent from a particular DCN (e.g., VM1, VM3, and VM4) independent of a query when the DCN joins or leaves a multicast group)  
([0041]-[0043] addresses for MFEs, logical router association)
the method further comprising:  receiving a second membership request message (ie. query) to receive reports from a second multicast group, said membership request message comprising a second address associated with the second multicast group;  ([0047] Data messages 2 represent multicast group (e.g., IGMP) reports from each DCN in response to the query from the WE. In some embodiments, reports are sent from a particular DCN (e.g., VM1, VM3, and VM4) independent of a query when the DCN joins or leaves a multicast group.  [0053] Data messages 1 and 2 are identical to data messages 1 and 2 in FIG. 6 in which a multicast group query is sent from the MFE to the DCNs executing on the same host machine and a multicast group report(s) is sent from the DCNs back to the MFE)  
identifying a second logical router gateway from the set of logical router gateways as the designated router for the second multicast group based at least in part on the second address;  ([0050]  Data message 7 depicts a multicast group message sent from service router 204A (the active service router in the depicted embodiment) to indicate that it is the local multicast router that connects the logical network to the external network.  [0004] local multicast router for a logical network in some embodiments is a particular router at the logical network edge that receives and distributes multicast data messages for the logical network and communicates interest in multicast groups to external routers ( e.g., using protocol independent multicast (PIM)) 
and forwarding the second membership request message to the second logical router gateway, wherein the second logical router gateway sends a second join message to a second ([0064] the replication is based on an output list populated based on multicast group reports sent from the DCNs to the MFE implementing the distributed multicast logical router. This replication (at 840) corresponds to data message 3 in FIG. 10 in which the MFE replicates the multicast data message to VM4 after logically replicating the multicast data message to logical switch 902B to which VM4 logically connects)
Boutros teaches that a query message can include a join message ([0047]).  However, Boutros (as modified by Boers) is silent on wherein the join message is a first join message and receiving a second membership request message to join a second multicast group, said membership request message comprising a second address associated with the second multicast group.
Liu teaches wherein the join message is a first join message; receiving a second membership request message to join a second multicast group, said membership request message comprising a second address associated with the second multicast group;  (Fig 1, Host-A 110A executing DCNs (VM1*, VM2).   Fig 2, "Detect request to join multicast group address from first virtualized computing instance" step 210.   [0044] FIG. 3, at steps 310 and 315, hypervisor-A 114 performs snooping to detect request 410 to join a multicast group address from VM1 131. In the example in FIG. 4, join request 410 identifies (IP-1, IP-M), where IP-1 is a VM IP address associated with VM1 131 and IP-MIs a multicast group address).  Multiple DCNs (multiple VMs) requesting to join a multicast group.
The motivation to combine Boutros (as modified by Boers) with Liu is the same as for Claim 1.


Boutros (as modified by Liu & Boers) teaches the invention of Claims 5, 15 as described.
Boutros teaches wherein the particular DCN is a first DCN, wherein the second membership request message is received from a second DCN of the set of DCNs, the second DCN also connected to the logical network.  ([0064] the replication is based on an output list populated based on multicast group reports sent from the DCNs to the MFE implementing the distributed multicast logical router. This replication (at 840) corresponds to data message 3 in FIG. 10 in which the MFE replicates the multicast data message to VM4 after logically replicating the multicast data message to logical switch 902B to which VM4 logically connects)

Regarding Claims 7, 17:
Boutros (as modified by Liu & Boers) teaches the invention of Claims 5, 15 as described.
Boutros teaches wherein the second membership request message is also received from the particular DCN.  ([0047] Data messages 2 represent multicast group (e.g., IGMP) reports from each DCN in response to the query from the WE. In some embodiments, reports are sent from a particular DCN (e.g., VM1, VM3, and VM4) independent of a query when the DCN joins or leaves a multicast group)

Regarding Claim 14:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 12 as described.
Boutros teaches receiving a data message directed to the address associated with the multicast group from the identified logical router gateway;  ([0011] a logical router component (e.g., service router) executing on the host machine acting as an edge node also acts as a multicast router and communicates with at least one external router to report participation in multicast groups (e.g., using protocol independent multicast (PIM) messages), send multicast messages sourced within the logical network to the external router(s), and receive multicast messages from the external routers)
forwarding the received data message to the particular DCN;  ([0038] The output list of a logical switch identifies the DCNs logically connected to the logical switch that should receive multicast data messages belonging to the particular multicast group. In some embodiments, for each logical switch logically connected to DCNs executing on a host machine on which the process is performed, an output list is generated for each multicast group with participating DCNs logically connected to the logical switch)
and storing an association between the particular DCN and the multicast group based on the membership request message,  ([0043] The process then generates (at 520) aggregated distributed multicast logical router configuration information based on the summarized multicast group reports. The aggregated distributed multicast logical router configuration information in some embodiments includes all the multicast groups that DCN s of the logical network participate in as well as identifying interested MFEs for each multicast group)
wherein the data message is forwarded to the particular DCN based on the stored association.  ([0063] The process then logically replicates (at 840) the multicast data message to other logical switches that are logically connected to local DCN s that participate in the multicast group of the multicast data message. In FIG. 10 this process is not shown as it is internal to MFE 1030A. In some embodiments, the logical replication is based on the output list generated from the multicast group reports received from the DCNs executing on the same host machine as the MFE performing the logical processing of the multicast data message)

Regarding Claim 21:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 1 as described.
Boutros teaches the identified logical router gateway verifies that the identified logical router gateway is the correct logical router gateway to be the designated router for the multicast group based on the address associated with the multicast group.  ([0063] The process then logically replicates (at 840) the multicast data message to other logical switches that are logically connected to local DCN s that participate in the multicast group of the multicast data message. In FIG. 10 this process is not shown as it is internal to MFE 1030A. In some embodiments, the logical replication is based on the output list generated from the multicast group reports received from the DCNs executing on the same host machine as the MFE performing the logical processing of the multicast data message)
Boutros teaches on the verification of the correct logical router gateway ([0063] above).  However, Boutros (as modified by Liu) is silent on wherein prior to sending the join message, the identified router gateway verifies that the identified router gateway is the correct router gateway to be the designated router for the multicast group based on the address associated with the multicast group.
Boers teaches wherein prior to sending the join message, the identified router gateway verifies that the identified router gateway is the correct router gateway to be the designated router for the multicast group based on the address associated with the multicast group.  ([0011] DR router RF executes an RPF check by scanning its routing table for the IP address of source 14a contained in the IGMP membership report. The RPF check tells DR router RF which of its interfaces is closest to the source. DR router RF knows that multicast data packets from source 14a to multicast group GE1 should flow into router RF through its RPF interface.  [0012] DR router RF then generates and sends a PIM Join message out the RPF interface to inform the next router upstream that it wants to receive multicast data packets from source 14a that are destined for group GE1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Boutros (as modified by Liu) by modifying Boutros per the teachings of Boers to include wherein prior to sending the join message, the identified router gateway verifies that the identified router gateway is the correct router gateway to be the designated router for the multicast group based on the address associated with the multicast group.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to further properly manage distributed routing by ensuring that the interface being utilized is the closest to the source, see Boers [0011].

Regarding Claim 22:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 1 as described.
Boutros teaches wherein the identified logical router gateway receives the membership request message and stores an association of the multicast group.  ([0043] The process then generates (at 520) aggregated distributed multicast logical router configuration information based on the summarized multicast group reports. The aggregated distributed multicast logical router configuration information in some embodiments includes all the multicast groups that DCN s of the logical network participate in as well as identifying interested MFEs for each multicast group.  [0031] router interfaces)
Boutros teaches on the router storing multicast groups associations ([0043] above).  However, Boutros (as modified by Liu) is silent on wherein the identified router gateway receives the membership request message on a particular interface and stores an association of the multicast group with the particular interface.
Boers teaches wherein the identified router gateway receives the membership request message on a particular interface and stores an association of the multicast group with the particular interface.  ([0004] Routers keep track of the incoming and outgoing interfaces for each multicast group, which is known as multicast forwarding state. The incoming interface of a router for a multicast group is sometimes referred to as the IIF. The outgoing interface lists within a router for a multicast group is sometimes referred to as the OIL)
The motivation to combine Boutros (as modified by Liu) with Boers is the same as for Claim 21.

Regarding Claim 23:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 22 as described.
Boutros teaches wherein the identified logical router gateway uses the stored association to forward data messages for the multicast group to the forwarding element on the host computer.  ([0063] The process then logically replicates (at 840) the multicast data message to other logical switches that are logically connected to local DCN s that participate in the multicast group of the multicast data message. In FIG. 10 this process is not shown as it is internal to MFE 1030A. In some embodiments, the logical replication is based on the output list generated from the multicast group reports received from the DCNs executing on the same host machine as the MFE performing the logical processing of the multicast data message)

Claims 9-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0020490 (Boutros) in view of US PGPub 2018/0375799 (Liu) further in view of US PGPub 2006/0268869 (Boers) more in view of US Patent 9,071,546 (Cai).

Regarding Claims 9, 19:
Boutros (as modified by Liu & Boers) teaches the invention of Claims 1, 12 as described.
Boutros (as modified by Liu) is silent on calculating a value based on the address associated with the multicast group.
Boers teaches calculating a value based on the address associated with the multicast group;  ([0030] each router, as shown in step 46, calculates a weighting value for each candidate DR router as a function of the IPAG as described above. Each router compares the weighted values it calculates to determine the numerically greatest (or least). Thereafter in step 50, each router selects as DR for multicast group G the candidate router corresponding to the weighting value with the numerically greatest (or least) weighting value)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Boutros (as modified by Liu) by modifying Boutros per the teachings of Boers to include calculating a value based on the address associated with the multicast group.  It would have been advantageous to include these details as 
Boers teaches calculated weighted values per each candidate router ([0030] above).   However, Boutros (as modified by Liu & Boers) is silent on wherein each of the logical router gateways is assigned a different rank and identifying the logical router gateway with the assigned rank equal to the calculated value as the designated router for the multicast group.
Cai teaches, in the same field of endeavor, on a load balancing packet having values used to select a group designated router from a list of candidate group designated routers for multicast traffic steams, Abstract.
Cai also teaches wherein each of the logical router gateways is assigned a different rank,  (The designated router (R1 in FIG. 1) assigns an ordinal number to each of the candidate GDRs (e.g., R1 is 0 and R2 is 1). This assignment may also be made implicitly by sorting R1 andR2 using their IP addresses, Col 6 ln 21-25)
and identifying the logical router gateway with the assigned rank equal to the calculated value as the designated router for the multicast group.  (If the group is ASM and the RP hashmask announced by the DR is not 0, the router R2 calculates the value of hashvalue RP. If hashvalue RP is the same as the number assigned to router R2 by the DR, router R2 becomes the GDR, Col 6 ln 26-29)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date, to modify Boutros (as modified by Liu & Boers) by modifying Boers per Cai, so as to include wherein each of the logical router gateways is assigned a different rank and identifying the logical router gateway with the assigned rank equal to the calculated value as the designated router for the multicast group.  It would have been advantageous to include these Col 5 ln 31-34.

Regarding Claim 10:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 1 as described.
Boers teaches calculated weighted values per each candidate router ([0030]).   However, Boutros (as modified by Liu & Boers) is silent on wherein calculating the value comprises computing a portion of the address modulo a number of logical router gateways currently available to receive data messages in the set of logical router gateways.
Cai teaches wherein calculating the value comprises computing a portion of the address modulo a number of logical router gateways currently available to receive data messages in the set of logical router gateways.  (The hashmask is used to extract a number of bits from the corresponding IP address field (32 bits for IPv4, 128 bits for IPv6), and calculate a hash value, Col 5 ln 38-40.  The rendezvous point hash value is calculated for when the RP Haskmask is not zero and when the RP Haskmask is zero, Col 5-6 ln 53-67, 1-14).  Modulo is a portion of the IP Address, see specification: [0007] the forwarding element calculates the value by computing a portion of the multicast group address (e.g., the last eight bits) modulo.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date, to modify Boutros (as modified by Liu & Boers) by modifying Boers per Cai, so as to include wherein calculating the value comprises computing a portion of the address modulo a number of logical router gateways currently available to receive data messages Col 5 ln 31-34.

Regarding Claim 11:
Boutros (as modified by Liu & Boers & Cai) teaches the invention of Claim 10 as described.
Boers teaches calculated weighted values per each candidate router ([0030]).   However, Boutros (as modified by Liu & Boers) is silent on determining that the identified logical router gateway is no longer available to receive data messages; identifying a different one of the logical router gateways from the set of logical router gateways by (i) recalculating the value as the portion of the address modulo a modified number of logical router gateways currently available to receive data messages in the set of logical router gateways and (ii) identifying the logical router gateway with the assigned rank equal to the recalculated value.
Cai teaches determining that the identified logical router gateway is no longer available to receive data messages;  (If router C is shutdown or its DR priority decreases, router A will only announce A, B, and D, in its load balancing packet)
identifying a different one of the logical router gateways from the set of logical router gateways by (i) recalculating the value as the portion of the address modulo a modified number of logical router gateways currently available to receive data messages in the set of logical router gateways.  (The hashmask is used to extract a number of bits from the corresponding IP address field (32 bits for IPv4, 128 bits for IPv6), and calculate a hash value.  The hash value calculation may be performed on the group, rendezvous point (RP), or source and group hashmasks, Col 5 ln 38-40, 47-48.  The hashmask is used to extract a number of bits from the corresponding IP address field (32 bits for IPv4, 128 bits for IPv6), and calculate a hash value, Col 5 ln 38-40).  Modulo is a portion of the IP Address, see specification: [0007] the forwarding element calculates the value by computing a portion of the multicast group address (e.g., the last eight bits) modulo.
and (ii) identifying the logical router gateway with the assigned rank equal to the recalculated value.  (The rendezvous point hash value is calculated for when the RP Haskmask is not zero and when the RP Haskmask is zero, Col 5-6 ln 53-67, 1-14) 
The motivation to combine Boutros (as modified by Liu & Boers) with Cai is the same as for Claim 10.

Regarding Claim 20:
Boutros (as modified by Liu & Boers) teaches the invention of Claim 12 as described.
Boers teaches calculated weighted values per each candidate router ([0030] above).   However, Boutros (as modified by Liu & Boers) is silent on wherein the set of instructions for calculating the value comprises a set of instructions for computing a portion of the address modulo a number of logical router gateways currently available to receive data messages in the set of logical router gateways, the program further comprising sets of instructions for: determining that the identified logical router gateway is no longer available to receive data messages; identifying a different one of the logical router gateways from the set of logical router gateways by (i) recalculating the value as the portion of the address modulo a modified number 
Cai teaches wherein calculating the value comprises computing a portion of the address modulo a number of logical router gateways currently available to receive data messages in the set of logical router gateways,  (The hashmask is used to extract a number of bits from the corresponding IP address field (32 bits for IPv4, 128 bits for IPv6), and calculate a hash value, Col 5 ln 38-40.  The rendezvous point hash value is calculated for when the RP Haskmask is not zero and when the RP Haskmask is zero, Col 5-6 ln 53-67, 1-14).  Modulo is a portion of the IP Address, see specification: [0007] the forwarding element calculates the value by computing a portion of the multicast group address (e.g., the last eight bits) modulo.
 determining that the identified logical router gateway is no longer available to receive data messages;  (If router C is shutdown or its DR priority decreases, router A will only announce A, B, and D, in its load balancing packet)
identifying a different one of the logical router gateways from the set of logical router gateways by (i) recalculating the value as the portion of the address modulo a modified number of logical router gateways currently available to receive data messages in the set of logical router gateways  (The hashmask is used to extract a number of bits from the corresponding IP address field (32 bits for IPv4, 128 bits for IPv6), and calculate a hash value.  The hash value calculation may be performed on the group, rendezvous point (RP), or source and group hashmasks, Col 5 ln 38-40, 47-48.  The hashmask is used to extract a number of bits from the corresponding IP address field (32 bits for IPv4, 128 bits for IPv6), and calculate a hash value, Col 5 ln 38-40).  Modulo is a portion of the IP Address, see specification: [0007] the forwarding element calculates the value by computing a portion of the multicast group address (e.g., the last eight bits) modulo.
and (ii) identifying the logical router gateway with the assigned rank equal to the recalculated value. (The rendezvous point hash value is calculated for when the RP Haskmask is not zero and when the RP Haskmask is zero, Col 5-6 ln 53-67, 1-14) 
The motivation to combine Boutros (as modified by Liu & Boers) with Cai is the same as for Claim 10.

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454